Order entered January 5, 2021




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-19-01487-CR

                 DEMARCUS DEVONTE JOHNSON, Appellant

                                      V.

                      THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F18-00812-U

                                   ORDER

      Before the Court are the State’s December 31, 2020 motion to extend time

for filing its brief and motion to exceed the standard word limit. We GRANT the

motions and ORDER the State’s brief received with the motions filed as of the

date of this order.



                                           /s/   LANA MYERS
                                                 JUSTICE